Citation Nr: 1818648	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-23 297	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sight disability (claimed as vision problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard



INTRODUCTION

The Veteran had active military service from March 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

On December 18, 2017, prior to the promulgation of a decision in the appeal, the appellant testified that he desired to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 



§ 20.204.  In the present case, the appellant testified, after consulting with his representative, that he desired to withdraw his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


